        Case 6:20-cv-00057 Document 29 Filed on 04/15/21 in TXSD Page 1 of 3
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                    April 15, 2021
                             SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                 VICTORIA DIVISION

PAUL J WILLIAMS and             §
BARBARA W WILLIAMS,             §
                                §
      Plaintiffs,               §
                                §
v.                              §                                   Civil Case No. 6:20-CV-00057
                                §
PIPE PROS, LLC, HEP SHALEWATER  §
SOLUTIONS, LLC and NORMAN WOOD, §
                                §
      Defendants.               §

                                              ORDER

         Pending before the Court is the Plaintiffs’ Motion for New Trial and/or Reconsideration.

(Dkt. No. 27). In the Motion, the Plaintiffs request that the Court exercise its discretion under Rule

59(e) of the Federal Rules of Civil Procedure to reconsider and withdraw the Memorandum

Opinion and Order of Dismissal, (Dkt. No. 26), dismissing this case without prejudice for lack of

subject matter jurisdiction.1    Specifically, that Order held that defendant HEP Shalewater

Solutions, LLC is non-diverse and therefore this Court lacks diversity jurisdiction. (Id.). Although

the Plaintiffs admit that they determined during the course of discovery that HEP Shalewater

Solutions, LLC “may well not be a proper party defendant to the litigation,” (Dkt. No. 27 at 2), the

Plaintiffs failed to notify and update the Court. The Plaintiffs nevertheless now petition this Court

to withdraw its dismissal of the action and provide them the opportunity to cure the jurisdictional

defect. (Id. at 2–5). After reviewing the Motion, the record, and the applicable law, the Court is

of the opinion that the Motion should be DENIED.




    1
         Rule 59(e) provides: “MOTION TO ALTER OR AMEND A JUDGMENT. A motion to alter or amend a
judgment must be filed no later than 28 days after the entry of the judgment.”
      Case 6:20-cv-00057 Document 29 Filed on 04/15/21 in TXSD Page 2 of 3




       Rule 59 of the Federal Rules of Civil Procedure provides for a court’s alteration or

amendment of a judgment upon a party’s timely motion. A judgment may be altered or amended

under Rule 59(e) to correct a manifest error of law or fact, account for newly discovered evidence,

or accommodate an intervening change in controlling law. Schiller v. Physicians Res. Grp., Inc.,

342 F.3d 563, 567 (5th Cir. 2003). Rule 59(e) motions should not be used to relitigate prior matters

that should have been urged earlier or that simply have been resolved to the movant’s

dissatisfaction. Templet v. Hydrochem, Inc., 367 F.3d 473, 478-79 (5th Cir. 2004). In other words,

the Rule 59(e) remedy is extraordinary and should be used sparingly. Id. at 479. Indeed, the

remedy is so extraordinary that the standard applicable to Rule 59(e) “favors the denial of motions

to alter or amend a judgment.” S. Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th

Cir. 1993) (footnote omitted).

       Notwithstanding, the Plaintiffs maintain that reconsideration is proper here. The Plaintiffs

do not argue that the Court erred in its judgment, that there is new evidence showing that HEP

Shalewater is a diverse defendant, or that a change in the law occurred making the Court’s

disposition in the Memorandum Opinion incorrect. Instead, the Plaintiffs contend that the Court

should grant their Motion because doing so serves the interests of “justice and judicial economy.”

(Dkt. No. 27 at 4–5). In support of this argument, the Plaintiffs point out that “[a]ll parties[,] save

HEP, have been conducting significant discovery and have been actively moving this case.” (Id.

at 4; Dkt. No. 27-1 at 6). The Court is not persuaded.

       The Court previously gave the Plaintiffs 45 days from December 9, 2020 to conduct

jurisdictional discovery, (Dkt. No. 26 at 3; see also Dkt. No. 27-2 at 1), and the Plaintiffs concede

that they concluded HEP Shalewater is a “non-diverse Defendant” before this Court issued its

Memorandum Opinion. (Dkt. No. 27 at 2; Dkt. No. 27-1 at 2). The Plaintiffs explain that they




                                                  2
        Case 6:20-cv-00057 Document 29 Filed on 04/15/21 in TXSD Page 3 of 3




were nevertheless uncertain whether HEP Shalewater was a “proper party defendant” in the first

place, and they continued seeking discovery to make that determination. Yet the Plaintiffs did not

inform the Court of this development. Additionally, the Plaintiffs did not respond to HEP

Shalewater’s Motion to Dismiss—a motion that had been ripe for this Court’s review for two

months and three weeks.2 (Dkt. No. 14). There is nothing in the instant Motion or in the record

justifying the Court altering or amending its judgment under Rule 59(e).

         The Court’s previous dismissal of the instant action is without prejudice. (Dkt. No. 26 at

7). The Plaintiffs are therefore free to refile if they so choose.

         Thus, for these reasons, the Court DENIES the Plaintiffs’ Motion for New Trial and/or

Reconsideration.

         It is SO ORDERED.

         SIGNED this April 15, 2021.



                                                         _____________________________________
                                                                 DREW B. TIPTON
                                                         UNITED STATES DISTRICT JUDGE




    2
           The Local Rules of the Southern District of Texas require parties to file a response to a motion
within 21 days after the motion is filed. S.D. TEX. R. 7.3, 7.4(A). HEP Shalewater’s Motion to Dismiss
was filed on December 2, 2020. (Dkt. No. 14). In accordance with the Local Rules, the Plaintiffs should
have filed a response no later than December 23, 2020. On December 9, 2020, the Court gave the Plaintiffs
45 days to conduct jurisdictional discovery. As such, the Plaintiffs should have responded to HEP
Shalewater’s Motion by January 23, 2021. Throughout that time up to the day the Court signed its
Memorandum Opinion on March 11, 2021, the Plaintiffs did not give even an update or notice to the Court,
let alone a response to the pending Motion to Dismiss.


                                                    3
